EXHIBIT 10.9
 
PROMISSORY NOTE
 

$245,000.00 June 11, 2014
New York, NY

 
FOR VALUE RECEIVED, the undersigned WODKA, LLC, a New York limited liability
company (the “Borrower”), promises to pay to the order of CONSILIUM CORPORATE
RECOVERY MASTER FUND, LTD. (the “Holder”), in lawful currency of the United
States of America, the principal sum of TWO HUNDRED FORTY-FIVE THOUSAND DOLLARS
($245,000.00) (the “Principal Amount”). No interest shall accrue on the
Principal Amount and the Principal Amount shall only be payable as set forth
below.
 
This Promissory Note evidences a loan made by James Dale to the Borrower in the
original principal amount of $245,000 which was documented by a book entry on
the Borrower’s general ledger (the “Dale Loan”). On the date hereof, the Dale
Loan has been assigned to the Holder pursuant to that certain Assignment
Agreement by James Dale in favor of the Holder.
 
1. PAYMENTS.
 
Until such times as (i) the Borrower’s Board of Managers has unanimously
consented to a payment under this Promissory Note, and (ii) all of the equity
interests in the Borrower or all or substantially all of the assets of the
Borrower are sold to a third party unaffiliated with the Borrower or Panache
Beverage, Inc., no payments of the Principal Amount shall be permitted. Upon the
satisfaction of the preceding conditions, the Principal Amount shall be payable
on demand by the Holder. All payments under this Promissory Note shall be made
in lawful money of the United States of America, in certified funds, without
offset, deduction, or counterclaim of any kind, at 3101 N. Federal Highway,
Suite 502, Fort Lauderdale, FL 33306, or at such other place as the Holder may
designate in writing from time to time.
 
2. WAIVER OF PRESENTMENT; DEMAND.
 
The Borrower hereby waives presentment, demand, notice of dishonor, notice of
default or delinquency, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of interest on interest and late
charges, and diligence in taking any action to collect any sums owing under this
Promissory Note, including (to the extent permitted by law) waiving the pleading
of any statute of limitations as a defense to any demand against the
undersigned. Acceptance by the Holder or any other holder of this Promissory
Note of any payment differing from the designated lump-sum payment listed above
does not relieve the undersigned of the obligation to honor the requirements of
this Promissory Note.
 
3. TIME OF THE ESSENCE.
 
Time is of the essence for every obligation under this Promissory Note.
 
4. GOVERNING LAW.
 
This Promissory Note shall be construed and enforced in accordance with the laws
of the State of New York.
 
 
1

--------------------------------------------------------------------------------

 
 
5. COLLECTION COSTS AND ATTORNEYS’ FEES.
 
The Borrower agrees to pay any and all costs and expenses of the collection of
indebtedness evidenced by this Promissory Note, including reasonable attorneys’
fees and court costs in addition to other amounts due, without protest of any
kind.
 
6. ASSIGNMENT.
 
The Borrower may not assign any of its rights under this Promissory Note.
 
7. SEVERABILITY.
 
If any one or more of the provisions contained in this Promissory Note is, for
any reason, held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions of this Promissory Note, but this Promissory Note shall be construed
as if such invalid, illegal, or unenforceable provisions had never been
contained herein, unless the deletion of such provision or provisions would
result in such a material change so as to cause completion of the transactions
contemplated herein to be unreasonable.
 
8. NOTICES.
 
Each party giving or making any notice, request, demand, or other communication
required or permitted by this Promissory Note shall give that notice in writing
and use one of the following types of delivery, each of which is a writing for
purposes of this Promissory Note: personal delivery, mail (registered or
certified mail, postage prepaid, return-receipt requested), or nationally
recognized overnight courier. A party shall address notices under this Section 8
to a party at the following addresses:
 
If to the Borrower:
 
Wodka, LLC
150 Fifth Avenue, 3rd Floor
New York, NY 10011
Attention: Mike Romer
 
If to the Holder:
 
Consilium Corporate Recovery Master Fund, LTD.
c/o Consilium Investment Management LLC
3101 N. Federal Highway, Suite 502
Fort Lauderdale, FL 33306
Attention: Charles T. Cassell III
 
9. WAIVER.
 
No waiver of a breach, failure of any condition, or any right or remedy
contained in or granted by the provisions of this Promissory Note will be
effective unless it is in writing and signed by the party waiving the breach,
failure, right, or remedy. No waiver of any breach, failure, right, or remedy
will be deemed a waiver of any other breach, failure, right, or remedy, whether
or not similar, and no waiver will constitute a continuing waiver, unless the
writing so specifies.
 
[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, undersigned has caused this Promissory Note to be executed
and delivered by its duly authorized officer on the date first above written.
 

  WODKA, LLC            
By:
/s/ MICHAEL ROMER     Name: Michael Romer     Title: Interim CEO  

 
 
3

--------------------------------------------------------------------------------